Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US5,434,419 (Decupper).
Regarding claim 1, Decupper discloses a power sensor for a beam (see abstract discloses monitoring the intensity of the UV source, Figure 1, element 2), comprising: 
a downconverter for converting the beam to visible light (see column 4, lines 57-64 discloses that elements 6, 7, 8 down convert the UV light to visible light, namely green light); 
5one or more detectors for sensing an power of the visible light thereon (element 3 is a detector for sensing the intensity or the power of the green light or the visible light, column 5, lines 1-4); 
wherein each of the one or more detectors is a band specific detector and in communication with the other band specific detectors for conveying information regarding comparative power of the visible light in multiple channels to the other band specific detectors (if one detector is selected, then element 3 is the detector and detects one band of green light and conveys the power of the green light or visible light).  
Regarding claim 2, Decupper discloses the power sensor according to claim 1, wherein the one or more detectors are a silicon detector or other sensor configured to detect the energy in the emission spectrum of the resulting energy from the downconverter (element 3 is a sensor configured to detect the green light energy that resulted from the down conversion from UV to green light).  
Regarding claim 3, Decupper discloses the power sensor according to claim 1, wherein an algorithm is used to separate multiple 15channels to calculate the desired resulting band(s) of interest (see figure 1, there are two measurements taken, one of green light and one of no light and both are used to calculate the desired resulting band, the green light band).  
Regarding claim 5, Decupper discloses 20the power sensor according to claim 3, wherein electronic subtraction or addition of individual channels from a reference channel result in the band of interest (see abstract discloses that the differential or subtraction of the green and reference channels results in the intensity of the green channel).  
Regarding claim 6, Decupper discloses the power sensor according to claim 5, wherein the number of channels can be any number N plus reference channel N+1 (see figure 1, there are two channels).  
Regarding claim 7, Decupper discloses the power sensor according to claim 1, wherein the power sensor is further configured to measure the power/energy in the visible or NIR bands and correlate that measurement to the power in the UV beam (see abstract discloses that the detected power/intensity of the green visible light is proportional to the intensity of the UV light source, see column 2, lines 32-49 discloses that the detected currents are proportional to the intensity of the radiation monitored).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decupper in view of US Publication 2006/0004425 (Cumbie).
Regarding claim 4, Decupper discloses the power sensor according to claim 3 (see above), and discloses that the band of interest is UV and germicidal applications (see abstract) but does not disclose that the bands of interest are one or more of UVA, UVB, UVC bands.  
Conventional germicidal wavelength bands are in the UVC or UVB bands (see paragraph [00152]) of Cumbie. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Decupper with the conventional germicidal band in the UVA/UVB band as disclosed by Cumbie as testing of germicidal UV sources was taught by Decupper (see abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,382,799- discloses a UV intensity meter to check the intensity of a UV light source.
US3,858048- discloses a UV intensity detector
US 6,730,915- discloses a UV beam position detector using down conversion.
US 20160022492- discloses a UV source beam measurement
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2896